Citation Nr: 1524385	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for acne also claimed as chloracne, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to service connection for arthritis, to include as due to diabetes mellitus, prostate cancer, and hypertension.  

6.  Entitlement to service connection for degenerative spine disease, to include as due to diabetes mellitus, prostate cancer, and hypertension.  

7.  Entitlement to service connection for peripheral artery disease, to include as due to diabetes mellitus, prostate cancer, and hypertension.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Historically, in a June 2009 rating decision, the RO denied entitlement to service connection for acne, prostate cancer, diabetes mellitus, and hypertension.  The Veteran was notified of this decision by way of a letter dated June 29, 2009.  In a July 2009 statement, the Veteran requested a reconsideration of his claims.  Also, prior to the expiration of the appeal period stemming from the June 2009 rating decision, the Veteran submitted new and material evidence, consisting of a July 2009 lay statement from P.H., and treatment reports dated between May 2009 and October 2009, which in effect abated the finality of the June 2009 rating decision.  38 C.F.R. § 3.156(b) (2009, 2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In so doing, the RO again considered on a de novo basis and denied the Veteran's claims in a May 2010 rating decision.  The Veteran was notified of this decision by way of a letter dated June 4, 2010.  The Veteran submitted a statement in July 2010 using the words "clear and unmistakable error" (CUE), which the RO construed as a CUE motion.  In December 2010, the RO denied the Veteran's CUE motion concerning the issues of service connection for acne, prostate cancer, diabetes mellitus, and hypertension.  The RO also denied entitlement to service connection for arthritis, degenerative spine disease, and peripheral artery disease.  The Veteran filed a notice of disagreement in February 2011 and was provided with a statement of the case (SOC) in September 2013.  The Veteran perfected his appeal with a November 2013 VA form 9.

The Board notes that the essence of a CUE motion is that it is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption become even stronger.  Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Notwithstanding certain language in the July 2010 statement from the Veteran, the RO's May 2010 rating decisions did not become final, and a clear and unmistakable analysis is not for application.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Thus, in order to place the appeal in its proper procedural posture, the Board construes the July 2010 statement as a valid and timely filed notice of disagreement, contesting the denials of service connection in the May 2010 rating decision, which, by law, relates back to the original claims which were pending at the beginning of the appeal period stemming from the June 2009 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, supra.  Accordingly, the issues have been re-characterized as listed on the title page.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2009 to October 2012.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, the Board notes that in May 2015 the Board received a request for an extension of time.  However, review of the record prior to that request reveals that regardless of the evidence submitted, the case is in need of the development described herein.  As such, a final decision is not entered at this time, but the matter will be remanded for the development described below.  The additional evidence can be associated with the claims file at the AOJ as part of the review to be undertaken.  Thus, there is no prejudice to the appellant in proceeding to issue this remand.

Under 38 C.F.R. § 19.31(b), a supplemental statement of the case (SSOC) will be furnished when there is a material defect in the statement of the case (SOC) or prior SSOC, or for any other reason the SOC or SSOC is inadequate.  In this case, as discussed above, the Veteran's issues on appeal are more appropriately characterized as original claims of entitlement to service connection for acne, diabetes mellitus, prostate cancer and hypertension.  However, as noted by the Veteran's attorney, both the September 2013 statement of the case and the October 2013 supplemental statement of the case adjudicated these issues of service connection as a CUE motion.  Therefore, the Board concludes that the September 2013 SOC and October 2013 SSOC both contain material defects and are both inadequate.  Therefore, a remand is necessary for the AOJ to issue a corrective SSOC to the Veteran and his attorney that addresses the pertinent evidence and legal authority that governs the original claims of entitlement to service connection for acne, diabetes mellitus, prostate cancer, and hypertension.  

In regards to the Veteran's claims for entitlement to service connection for arthritis, degenerative spine disease, and peripheral artery disease, the Board finds that these claims are inextricably intertwined with the issues of entitlement to service connection for acne, diabetes mellitus, prostate cancer, and hypertension and the disposition of these claims must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Further, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to his claims.  The AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the procedures prescribe in 38 C.F.R. § 3.159 (2014).  The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. After completing the above, and any additional development deemed necessary, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31, which summarizes the pertinent evidence and provides the law and regulations governing the applicable theories of service connection.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




